Brief Stricken and Order filed October 10, 2019




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00206-CV
                                    ____________

                          LOLITA TOLIVER, Appellant

                                          V.

                           556 LINDA VISTA, Appellee


                On Appeal from County Civil Court at Law No. 4
                             Harris County, Texas
                       Trial Court Cause No. 1117243

                                      ORDER

      On September 25, 2019, appellant filed a brief that is not in compliance with
the Texas Rules of Appellate Procedure. The brief fails to comply with subsections
a, b, c, d, e, g, h, i, j, and k of Texas Rule of Appellate Procedure 38.1.

      Accordingly, we order appellant’s brief filed September 25, 2019 stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure on or before November 12, 2019. If appellant files another brief that does
not comply with Rule 38, the Court may strike the brief, prohibit appellant from
filing another, and proceed as if appellant had failed to file a brief. See Tex. R. App.
P. 38.9(a).

      If appellant fails to timely file a brief in accordance with Rule 38, the appeal
may be dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1).



                                       PER CURIAM



Panel Consists of Justices Christopher, Spain, and Poissant
(Justice Christopher dissents and would not strike the brief.)




                                           2